
	
		I
		112th CONGRESS
		2d Session
		H. R. 6303
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Carnahan (for
			 himself, Mr. Moran,
			 Mr. Holt, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Global Science Program for Security,
		  Competitiveness, and Diplomacy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Science Program for Security,
			 Competitiveness, and Diplomacy Act of 2012.
		2.FindingsCongress finds the following:
			(1)International
			 scientific collaboration promotes the national security and economic
			 competitiveness of the United States. It is therefore a key foreign policy
			 priority of Congress to support such collaboration.
			(2)During the Cold
			 War, scientific collaboration bolstered relationships with United States allies
			 and provided helpful engagement with adversaries.
			(3)International scientific collaboration
			 today helps the United States find technical solutions to key global
			 challenges, promotes economic development at home and abroad, improves
			 bilateral relationships, leverages the capabilities of foreign scientists and
			 engineers, creates technology that improves quality of life, promotes United
			 States values, catalyzes domestic and international job creation, creates
			 international markets for United States goods and services, and enhances the
			 reputation of the United States in the world.
			(4)Forging international networks with the
			 best individuals and institutions abroad is essential to advancing long-term
			 United States economic interests. Enhancing international technology-based
			 entrepreneurship cultivates greater prosperity for the United States by
			 bringing the most promising international technologies to the attention of the
			 United States business community, empowers entrepreneurs abroad to apply
			 technology that solves local and global problems, and addresses economic
			 conditions that give rise to global political and economic instability.
			(5)Simultaneously, it
			 is of the highest priority for United States national security to ensure that
			 scientists who have been engaged in weapons of mass destruction (WMD)-related
			 research and engineering are encouraged and supported, in partnership with
			 foreign governments, to engage in productive civil initiatives. This
			 collaboration and other international scientific partnerships can be applied
			 directly to solving pressing problems of global security, including global
			 pandemics and climate change.
			(6)Ensuring long-term
			 stability and prosperity in countries vulnerable to terrorist influence
			 requires promoting effective economic development and building the capacity of
			 foreign partners to address conditions that give rise to terrorism.
			 International scientific collaboration provides a means to advance these
			 objectives.
			(7)In an era where international skepticism
			 about United States foreign policy abounds, civil society—including scientists
			 and engineers—plays a critical role in advancing the foreign policy interests
			 of the United States via engagement with their counterparts abroad. Among
			 foreign scientists and engineers, the United States remains the most attractive
			 destination in the world for graduate education, starting a technology-based
			 business, and career-long collaboration.
			(8)Engaging women in the scientific enterprise
			 is beneficial to the well-being of women and girls, as well as to global
			 stability and prosperity. Improving access to education and science
			 opportunities for women and girls advances their economic viability, along with
			 that of their families and broader communities. Moreover, the scientific field
			 thrives on exchanges of a broad range of ideas. Including female voices, and
			 those of all minorities, in scientific dialogue leads to more significant
			 discoveries and creative solutions to local and global challenges.
			(9)There are a range
			 of activities, such as collaborative research and exchange programs, best
			 suited to non-government organizations, where independence from the United
			 States Government provides greater flexibility, agility, and, in some cases,
			 credibility, with foreign scientists.
			(10)United States
			 scientists, engineers, and innovators are an underutilized asset in efforts to
			 advance United States diplomatic objectives; facilitating contact between such
			 individuals and foreign populations of interest will advance overall United
			 States foreign policy objectives.
			3.DefinitionsIn this Act:
			(1)Eligible
			 countryThe term eligible country means—
				(A)a country
			 classified by the World Bank as either lower-middle-income or low-income
			 economies;
				(B)a country located
			 in the Middle East;
				(C)a country with a
			 majority population of Muslims;
				(D)a country located
			 in sub-Saharan Africa;
				(E)a country visited
			 by a scientific envoy under section 11; or
				(F)any other country
			 as determined by the Secretary of State.
				(2)OrganizationThe
			 term organization means an educational institution, corporation,
			 partnership, firm, or entity exempt from taxation under section 501(a) of the
			 Internal Revenue Code of 1986 and described in section 501(c)(3) of such
			 Code.
			4.Global Science
			 Program for Security, Competitiveness, and Diplomacy
			(a)AuthorizationThe
			 Secretary of State is authorized to establish a program to be known as the
			 Global Science Program for Security, Competitiveness, and
			 Diplomacy (referred to in this section and sections 5, 6, and 7 as the
			 Program) in accordance with this section and sections 5 and
			 6.
			(b)Activities
			 supportedThe Program is
			 authorized to carry out, through the provision of grants, the following
			 activities:
				(1)Collaborative
			 research
					(A)In
			 generalEstablish global,
			 regional, or country-specific research competitions that will undertake the
			 following:
						(i)Address global challenges such as ocean
			 acidification, nonproliferation, multiple drug resistant diseases, water-borne
			 diseases, development of sustainable renewable energy resources, sanitation,
			 food shortage, and water resources.
						(ii)Engage former WMD
			 scientists to assist in their transition to peaceful, civilian research.
						(iii)Provide
			 incentives for United States businesses to undertake programs employing such
			 scientists for peaceful purposes.
						(iv)Foster stronger
			 partnerships and relations between United States and foreign universities in
			 science and technology.
						(B)ActivitiesSuch
			 global research competitions are authorized to include—
						(i)grants for not
			 more than five years of collaborative research and development projects between
			 United States scientists and engineers and scientists and engineers from
			 eligible countries; and
						(ii)grants to enhance
			 existing United States-based research programs by adding an international
			 partner from an eligible country.
						(2)Institutional
			 capacity building
					(A)GoalsThe
			 goals of such grants shall be to—
						(i)strengthen the
			 research infrastructure and science and engineering curricula of institutes of
			 higher learning in eligible countries;
						(ii)engage foreign
			 students early in their careers with United States scientists and engineers in
			 order to bring such students into the global sphere of science and foster
			 critical thinking; and
						(iii)encourage and
			 expand exchanges between students and faculty from eligible countries and
			 students and faculty from the United States.
						(B)RestrictionsThe following restrictions shall apply to
			 the Program:
						(i)Funds may not be
			 used for construction of facilities.
						(ii)No
			 eligible country may receive more than 35 percent of the funds authorized to be
			 appropriated for the Program for any fiscal year.
						(C)ActivitiesSuch
			 grants may include—
						(i)establishing
			 research and education centers at institutes of higher learning in eligible
			 countries to carry out the purposes of this Act; and
						(ii)providing
			 equipment, training, and professional skills development.
						(3)Nonproliferation
			 of WMD programs
					(A)In
			 generalConduct research and
			 training programs that—
						(i)engage scientists
			 and engineers who might otherwise be exploited to participate in illicit
			 nuclear programs;
						(ii)help prevent
			 nuclear and WMD proliferation;
						(iii)encourage
			 foreign scientists and engineers, in collaboration with United States partners,
			 to develop technologies and methods to combat WMD terrorism; or
						(iv)provide training in safe laboratory
			 practices and conditions for civilian researchers working with potentially
			 dangerous pathogens and chemicals to ensure that such pathogens and chemicals
			 do not fall into the hands of terrorists or rogue states, that such practices
			 are fostering safe working conditions for civilian researchers, and that the
			 potential is strictly minimized for accidental release into local populations
			 of such pathogens and chemicals.
						(B)ActivitiesSuch
			 research and training programs may include—
						(i)collaborative
			 research competitions that would provide research grants to foreign scientists
			 and engineers with WMD experience or who could be targeted to participate in a
			 WMD or nuclear weapons program, and United States scientists and
			 engineers;
						(ii)research and
			 training programs for personnel of eligible countries who will be implementing
			 nuclear cooperation agreements with the United States or otherwise
			 participating in nuclear programs; and
						(iii)training programs in safe laboratory
			 practices and conditions for civilian researchers working with potentially
			 dangerous pathogens and chemicals.
						(4)Global virtual
			 science libraryTo make grants to organizations that provide
			 online access at little or no cost for scientists and engineers in eligible
			 countries to worldwide science journals.
				(c)Certain
			 requirementsGrants awarded pursuant to subsection (b) (except
			 for grants awarded pursuant to paragraph (3) of such subsection) shall be
			 competitive, peer-reviewed, and merit-based.
			(d)Additional
			 fundingIn applying for a grant, an organization shall
			 demonstrate how it will seek, to the maximum extent possible, additional
			 funding from partner organizations, foreign governments, private businesses,
			 and other entities, ideally to the level of a full match.
			5.Management
			(a)Policy
				(1)In
			 generalThe Secretary of
			 State is authorized to promulgate guidelines for review of grant applications
			 to the Program.
				(2)RequirementsGuidelines
			 promulgated under this subsection shall address, at a minimum, the
			 following:
					(A)Criteria by which
			 grants shall be selected, including a description of diplomatic objectives of
			 the Program.
					(B)Policies to ensure
			 that grants are in furtherance of United States diplomatic objectives.
					(C)The countries and
			 regions to participate in the Program.
					(b)Implementation
				(1)Secretary of
			 StateThe Secretary of State
			 is authorized to—
					(A)subject to the
			 guidelines promulgated pursuant to subsection (a) and based on the
			 recommendations forwarded to the Secretary of State by the Director of the
			 National Science Foundation pursuant to paragraph (2)(C), make final
			 determinations on the award of grants;
					(B)administer grants
			 on behalf of the Program to foreign organizations collaborating with
			 organizations domiciled in the United States in accordance with the terms of
			 this Act;
					(C)coordinate with
			 the Director of the Office of Science and Technology Policy and the Director of
			 the National Science Foundation to administer and implement the Program, in
			 accordance with the guidelines promulgated pursuant to subsection (a);
			 and
					(D)develop, review,
			 make final determinations, award, and administer grants for Program activities
			 to carry out section 4(b)(3), which may be implemented through existing
			 resources, mechanisms, and awards of the Department of State’s Global Threat
			 Reduction Program.
					(2)Director of
			 National Science FoundationThe Director of the National Science
			 Foundation, in accordance with the memorandum of understanding required under
			 subsection (c), is authorized to perform the following activities for the
			 Program (except for activities to carry out section 4(b)(3)):
					(A)Develop and issue
			 solicitations for projects described in paragraphs (1), (2), and (4) of section
			 4(b), or coordinate with other Federal science agencies to develop and issue
			 such solicitations, as appropriate.
					(B)Establish peer
			 review panels comprised of individuals with demonstrated experience in relevant
			 fields to—
						(i)review, based on
			 scientific merit, proposals for grants; and
						(ii)provide
			 recommendations regarding evaluation of such proposals.
						(C)Make
			 recommendations to the Secretary of State for grants based on the peer review
			 recommendations.
					(D)Administer grants
			 on behalf of the Program to organizations domiciled in the United States that
			 are collaborating with foreign organizations in accordance with the terms of
			 this Act.
					(c)Agreement
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of State shall enter into a memorandum of
			 understanding with the Director of the National Science Foundation to
			 coordinate activities carried out pursuant to this Act.
			(d)Acceptance of
			 funds from outside sourcesThe Program may accept funds from
			 outside sources, including foreign governments, nongovernmental organizations,
			 and private business entities.
			(e)Rule of
			 constructionNothing in this Act may be construed to make any
			 grant recipient an agent or establishment of the United States
			 Government.
			(f)Annual
			 report
				(1)In
			 generalNot later than
			 November 30 of each year, the President shall transmit to Congress a report
			 relating to the Program for the preceding fiscal year.
				(2)ContentsThe
			 report required under paragraph (1) shall include the following
			 information:
					(A)A report on operations, activities, and
			 accomplishments under the Program, including, if appropriate, a classified
			 annex.
					(B)All expenditures of funds from the
			 Program.
					(C)A report on metrics used to gauge success
			 of the Program.
					(g)Assistance
			 otherwise prohibited by law
				(1)In
			 generalThe Secretary of
			 State may not use the authorities provided in this Act to provide any type of
			 assistance, make any grants, or carry out any activities described in section 4
			 that are otherwise prohibited by any provision of law.
				(2)Activities
			 relating to ChinaAny
			 activity undertaken pursuant to this section with the Government of China or a
			 nongovernmental entity in China may not involve a transfer of items on the
			 United States Munitions List (established by the President under section
			 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)) or Commerce
			 Control List (maintained under part 774 of title 15, Code of Federal
			 Regulations).
				6.Funding
			(a)In
			 generalThere is authorized to be appropriated such sums as may
			 be necessary to carry out sections 4 and 5.
			(b)Additional
			 authoritiesAmounts appropriated pursuant to the authorization
			 for appropriations under subsection (a)—
				(1)may be referred to
			 as the Global Science Program for Security, Competitiveness, and
			 Diplomacy; and
				(2)may remain
			 available until expended.
				(c)Transfer
			 authorityThe Secretary of State may transfer funds authorized to
			 be appropriated pursuant to this section to other Federal agencies, including
			 the National Science Foundation, for the purposes of administering the Program.
			 The Director of the National Science Foundation (NSF) may transfer funds
			 transferred to the NSF, as appropriate, to other Federal science agencies for
			 the purpose of implementing the Program.
			(d)ProhibitionNone of the funds authorized to be
			 appropriated for the Program may be used for a Congressional earmark as defined
			 in clause 9(d) of rule XXI of the Rules of the House of Representatives.
			7.Advisory Panel on
			 International Scientific Cooperation
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)an advisory panel
			 will assist the Secretary of State in maximizing the impact of the Program,
			 including forging links between the global science and business community and
			 United States scientists; and
				(2)individuals with
			 international business and science expertise who are not employees of the
			 United States Government could bring invaluable perspectives to the
			 Program.
				(b)Panel
			 establishment
				(1)In
			 generalThe Secretary of State may establish a panel to be known
			 as the Advisory Panel on International Scientific Cooperation to
			 facilitate implementation of the Program.
				(2)ResponsibilitiesThe
			 Advisory Panel should provide advice and guidance to the Secretary of State on
			 the policy and implementation of programs and projects of the Program.
				(3)MembershipIf
			 the Secretary of State establishes the Advisory Panel, members of the Advisory
			 Panel shall be drawn from—
					(A)individuals with experience and leadership
			 in the fields of science, international business, and engineering; and
					(B)individuals with
			 experience and leadership in nongovernmental entities, including universities,
			 that implement science research programs.
					(4)CompensationNo member of the Advisory Panel may receive
			 compensation for services performed as a member of the Panel.
				8.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Office of the
			 Science and Technology Advisor of the Department of State should be further
			 integrated into the overall activities of the Department of State, including
			 greater involvement in the activities of regional bureaus; and
			(2)science is a
			 critical, underutilized resource for United States diplomacy, and that the
			 activities of bureaus with oversight over science programs within the
			 Department should be integrated.
			9.Embassy Science
			 Fellows Program
			(a)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)scientific fellows at the Department of
			 State critically augment the capacity of the Department and United States
			 embassies to address science and technology issues;
				(2)Federal agencies
			 are reluctant to pay the costs of scientists detailed to serve in United States
			 embassies; and
				(3)expanding existing
			 fellowship programs will meet the Department’s needs to enhance the role of
			 science at United States embassies.
				(b)AuthorizationThe Secretary of State is authorized to
			 establish a program to be known as the Embassy Science Fellows
			 Program to serve the following purposes:
				(1)Pay for the costs of scientists employed at
			 Federal agencies to serve in the Department of State.
				(2)Enhance the role
			 scientists play in strengthening United States diplomatic efforts.
				(3)Ensure the
			 placement of scientists at United States embassies.
				(c)Authorization of
			 appropriationsFrom amounts
			 made available to the Diplomatic and Consular Programs account of the
			 Department of State, there is authorized to be appropriated to the Secretary of
			 State such sums as may be necessary to implement the Program authorized to be
			 established in accordance with subsection (b).
			(d)Acceptance of
			 funds from additional sourcesThe Secretary of State may accept funds
			 from additional sources, including foundations, nongovernmental organizations,
			 private business entities, and other Federal agencies to implement the Program
			 authorized to be established in accordance with subsection (b).
			10.Jefferson
			 Science Fellows Program
			(a)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)tenured or
			 similarly ranked academic scientists from United States institutions of higher
			 learning can provide critical expertise and inform foreign policy matters at
			 the Department of State;
				(2)United States
			 academic institutions enjoy an enhanced reputation in the international
			 scientific community;
				(3)the presence of
			 United States scientists at the Department of State and at diplomatic and
			 consular missions enhances the utility of science as tool for diplomatic
			 engagement; and
				(4)the Jefferson
			 Science Fellows Program authorized to be established pursuant to this section
			 will provide a successful model for augmenting the scientific expertise at the
			 Department of State.
				(b)AuthorizationThe
			 Secretary of State is authorized to establish a program to be known as the
			 Jefferson Science Fellows Program to serve the following
			 purposes:
				(1)Provide an
			 opportunity for tenured or similarly ranked research-active scientists and
			 engineers from the United States academic community to serve in the Department
			 of State for one year.
				(2)Maintain an
			 ongoing interactive relationship between United States academic institutions
			 and the Department of State by utilizing former Jefferson Fellows as expert
			 consultants for short-term projects for at least five years following their
			 fellowship tenure.
				(3)Enhance the
			 availability at the Department of State of up-to-date scientific knowledge
			 relevant to foreign policy and international relations.
				(4)Enhance the use of
			 science as a tool for diplomacy at the Department of State.
				(c)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized
			 to be appropriated to the Secretary of State such sums as may be necessary to
			 implement the Jefferson Science Fellows Program authorized to be established in
			 accordance with subsection (b).
				(2)Use of
			 fundsThe Secretary of State is authorized to use amounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) to make grants or enter into cooperative agreements related to Department
			 of State science and technology fellowship programs, including for assistance
			 in recruiting fellows and the payment of stipends, travel, and other
			 appropriate expenses to fellows.
				(3)Not
			 compensationStipends made
			 available under this section may not be considered compensation for purposes of
			 section 209 of title 18, United States Code.
				(d)Acceptance of
			 funds from outside sourcesThe Secretary of State may accept funds
			 from outside sources, including foundations, nongovernmental organizations, and
			 private business entities to implement the Jefferson Science Fellows Program
			 authorized to be established in accordance with subsection (b).
			11.Scientific
			 Envoys Program
			(a)AuthorizationThe Secretary of State is authorized to
			 establish a program to be known as the Scientific Envoys
			 Program. In carrying out the Program, the Secretary shall appoint
			 scientists and engineers, including Nobel Prize Laureates and renowned
			 researchers and professors, to serve as envoys on behalf of the United States
			 to—
				(1)represent the
			 commitment of the United States to promote, in collaboration with other
			 countries, the advancement of science and technology; and
				(2)facilitate
			 partnership with eligible countries.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of State such sums as may be necessary to implement the Program
			 authorized to be established in accordance with subsection (a).
			12.Sense of
			 Congress regarding science-related conferences, exchanges, and
			 programs
			(a)FindingsCongress finds the following:
				(1)The United States
			 is a preeminent location for science-related conferences, exchanges, and
			 programs.
				(2)Such conferences
			 contribute to State and local economies and provide critical opportunities for
			 United States scientists to interact with foreign counterparts.
				(3)Recently, the visa
			 process to gain admission to the United States for such events has become
			 sufficiently onerous to deter foreign visitors whom the United States should
			 welcome.
				(b)Sense of
			 CongressIt is the sense of Congress that relevant Federal
			 agencies should work to improve the overall visa process to ensure that the
			 United States remains a central destination for such conferences, exchanges,
			 and programs.
			
